MARCUS, Justice
(dissenting).
La.R.S. 15:571.10(A) limits mandatory work credits to “prisoner[s] consenting to work under the provisions of R.S. 15:709_” La.R.S. 15:709 provided for regulation and discipline of prisoners working for the governing authority of each parish. The repeal of § 709 by 1988 La. Acts No. 615 § 2 had the effect of eliminating mandatory work credit for voluntary work performed because no longer could a prisoner consent to work under the provisions of § 709. Hence, La.R.S. 15:571.-10(B) is the applicable provision to determine whether Steven Gallagher is entitled to work time and/or good time credits toward his two-year sentence for felony theft. Section 571.10(B) gives the sheriff full “discretion” to award a diminution of sentence for work performed in parish prison, work performed on public work programs outside parish prisons, attendance of rehabilitation programs, and demonstrations of good behavior. I do not consider that Sheriff Foti abused his discretion in denying work time or good time credits to Gallagher. Accordingly, I respectfully dissent.